IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,189-01




IN RE ERNESTO PINA REYES, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W07-12780-S(A) IN THE 282ND DISTRICT COURT
FROM DALLAS COUNTY




            Per curiam.

O R D E R

            Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  After abatement, it appears that the trial judge has ruled on
relator’s recusal motion. The mandamus record shows that relator’s 11.07 writ application was filed
in the 282nd District Court of Dallas County on December 26, 2012, and an order designating issues
was signed on January 18, 2013. Relator contends a supplement to his 11.07 application was filed
on March 10, 2013. More than 180 days have passed since the order designating issues was signed.
            Respondent, the Judge of the 282nd District Court of Dallas County, shall file a response with
this Court by having the District Clerk submit the record on such habeas corpus application.  In the
alternative, Respondent may resolve the issues set out in the order designating issues and then have
the District Clerk submit the record on such application.  In either case, Respondent’s answer shall
be submitted within 30 days of the date of this order.  This application for leave to file a writ of
mandamus will be held in abeyance until Respondent has submitted his response.
 
Filed: February 5, 2014
Do not publish